August 15, 2012 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: WSFS Financial Corporation Registration Statement on Form S-3 File No. 333-183200 Dear Sir or Madam: Pursuant to Rule 461 of Regulation C, we hereby request acceleration of the above-referenced Registration Statement to August 17, 2012, at 4:30 p.m., Washington, D.C. time, or as soon thereafter as is practicable that the staff of the Commission, acting pursuant to delegated authority, may determine. We hereby acknowledge that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company may not assert the declaration of effectiveness as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. WSFS FINANCIAL CORPORATION By: /s/ Stephen A. Fowle Stephen A. Fowle Executive Vice President and Chief Financial Officer (Duly Authorized Representative)
